                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRIAN GILES,

                    Plaintiff,                              4:17CV3050

       vs.
                                                              ORDER
CITY OF LINCOLN, in their individual
and official capacities.; TOM CASADY,
in their individual and official capacities.;
TIM LINKE, in their individual and official
capacities.; ERIC JONES, in their
individual and official capacities.; and
PATRICK BORER, in their individual and
official capacities.;

                    Defendants.



       IT IS ORDERED that the motion to withdraw filed by Elizabeth D. Elliott, as
counsel of record for Defendants, (Filing No. 142), is granted. Elizabeth D. Elliott
shall no longer receive electronic notice in this case.


      Dated this 5th day of February, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
